DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combined disclosures of Heng et al (US 2015/0132386 hereafter Heng386) in view of Heng et al (US 2017/0209530 hereafter Heng530).
Heng386 patent discloses a dry powder formulation comprising a combination of antibacterial agents including a quinolone compound and another compound [abstract].  The quinolone can be ciprofloxacin [0035, claims].  The formulation further comprises leucine [0045].  The dry powder is formed by co-spraying solutions of the antibacterial agents along with possible excipients [0051-0053].  The excipients are included to enhance the physical and chemical stability of the pharmaceutical dosage form [0042].  
The reference, while disclosing the co-spraying of antibacterial solutions to form dry powders, and is suggestive of quinolone compounds being present, is silent to the specific polymyxcin of the instant claims.  The co-spraying of these compounds and formation into dry powders is known in the art as seen in the Heng350 patent.
Heng530 discloses a process for manufacturing a dry powder composition comprising dissolving a polymyxin compound and another antibiotic in an aqueous or organic medium and co-spraying drying the solution [abstract, 0113].  The polymyxin compound is colistin [Examples].  The other compound can be a quinolone compound [Table 1, 0038].  An additional step of adding excipients like leucine are 
Regarding the specific ranges and ratios of the instant claims do not distinguish over the prior art.  The Heng386 recites a ratio of polymyxin to secondary antibiotic from 5:4 to 5:16 [Tables], which falls within the ranges of the instant claims.  These disclosures meet the general conditions of the claims and it would be obvious to one of ordinary skill in the art to optimize the ranges and ratios trough routine experimentation.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  See In re Aller, 220 F.2d 454 105 USPQ 233, 235 (CCPA 1955).
With these aspects in mind it would have been obvious to combine the prior art to form a stable manufacturing process of making a dry antibacterial powder useful for inhaling or reconstituting.  It would have been obvious to follow the suggestions of Heng530 to include quinolones with the polymyxin, and include the specific quinolone of Heng386 as they solve the same problem. One of .
Response to Arguments
Applicant's arguments filed 11/24/20 have been fully considered but they are not persuasive. Applicant argues that the combination of the prior art does not render the instant claims obvious since the Heng386 discloses the use of 3 antibiotics instead of the newly amended dual system.  However, the Heng350 reference discloses the dual system of the instant claims.  Heng386 discloses the specific compounds of the instant claims.  These disclosures continue to render the claims obvious. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICAH PAUL YOUNG whose telephone number is (571)272-0608.  The examiner can normally be reached on Monday through Friday, 9:00 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 5712720616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICAH PAUL YOUNG/               Primary Examiner, Art Unit 1618